Title: Thomas Jefferson to Wilson Cary Nicholas, 10 June 1817
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


          
            Dear Sir
            Monticello
June 10. 17.
          
          I am detaining from the Philosophical society their copy of Colo Byrd’s journal, until I can learn whether I may be permitted to send with it also the supplementary one of which I obtained the loan thro’ your favor. will you be so good as to favor me
			 with the name of the person to whom it belongs, that I may sollicit the permission without troubling you?
          Does your new bank propose to do any business with country people? I have been in the habit of asking small accomodations occasionally from the Virginia bank where I had for some time past a note of 2000.D. the disastrous corn-crop of the last year & the excessive price of that article obliged me to apply to them lately for an additional 2000.D. to be indulged until the present crop should furnish new resources. they readily furnished the sum, but said that the rules established for some time to come would forbid them to renew it at the expiration of the 60 days. mr Gibson, my correspondent & endorser advised me to me enquire in time whether I could be enabled by the US. bank to take up the note when due, under a prospect of it’s renewal for some months. will you be so good as to inform me on this subject? your friends in our vicinity are all well. I salute you with friendship and respect.
          Th: Jefferson
        